PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_02_FR.txt. 181

OPINION DISSIDENTE DE M. ANZILOTTI

N

Tout en arrivant a la conclusion a laquelle est arrivée la
Cour, il m’est impossible de souscrire aux motifs sur lesquels
cette ordonnance est fondée.

Je tiens avant tout à constater que, à un point de vue
général, s’il y a un cas dans lequel l'application de l'arti-
cle 41 du Statut serait tout à fait à sa place, ce cas est
assurément le nôtre. Le Gouvernement allemand prétend que
certaines expropriations déjà accomplies ou en cours impliquent
un traitement différentiel. des ressortissants polonais de race
allemande, par rapport aux ressortissants polonais de race
polonaise, et sont, de ce chef, contraires au Traité du
28 juin 1919: sur cette base, il demande, à titre de mesure
conservatoire, qu'il soit sursis aux expropriations en cours
jusqu’au moment où il sera définitivement statué par la Cour
sur la légalité ou l'illégalité desdites expropriations. Si la
summaria cognitio, qui est le propre de ce genre de procé-
dure, permettait de retenir la possibilité du droit revendiqué
_par le Gouvernement allemand et la possibilité du danger
auquel ce droit serait exposé, il me serait difficile d’imaginer
une demande en indication de mesures conservatoires plus
juste, plus opportune, plus appropriée que celle dont il s’agit.

x

Réserve faite pour tout ce qui a trait à l'interprétation de
l’article 12 du Traité du 28 juin 1919 sur la protection des
minorités, la seule raison qui, selon moi, empéchait la Cour, dans
Vétat actuel de la procédure, de faire droit à la demande du Gou-
vernement allemand était Vincertitude que la requête intro-
ductive de V’instance principale laisse planer sur ce que ledit
Gouvernement veut obtenir de la Cour et partant sur létendue
des droits éventuels que les mesures conservatoires devraient
sauvegarder.

Selon la Cour, l'instance instaurée par le Gouvernement
allemand aurait pour objet la constatation et la réparation
de prétendues infractions commises dans certains cas indi-
viduels d’applications de la réforme agraire. Telle est, en
effet, l'impression qui se dégage, tout au moins à première
vue, de la formule employée dans la requête pour indiquer
l'objet de la demande: « constater les infractions au Traité
du 28 juin 1919, commises au préjudice des ressortissants
polonais de race allemande et en ordonner la réparation ».
Si tel était vraiment le cas, il est évident que les mesures
conservatoires demandées dépasseraient de beaucoup le droit

Io
182 . OPINION DISSIDENTE DE M. ANZILOTTI

contesté. Des mesures conservatoires auraient été certainement
possibles et opportunes ; mais elles auraient dû se limiter aux
cas individuels envisagés par le Gouvernement allemand. Et
puisque ni la requête ni la demande en indication de mesures
conservatoires ne permettaient d'établir quels sont ces cas, la
Cour se trouvait dans l'impossibilité pratique de procéder à
Vindication demandée.

Mais est-ce vraiment là le sens de la requête allemande?
Son objet n'est-il pas plutôt d'obtenir de la Cour un arrêt
déclaratoire constatant que l'attitude du Gouvernement polo-
nais dans l'application de la réforme agraire n’a pas été
conforme aux obligations résultant du Traité du 28 juin 1919 ?
En d’autres mots, il ne s’agirait pas, ou, en tout cas, il ne
s'agirait pas seulement de telle ou telle infraction commise
au préjudice de tel ou tel ressortissant polonais de race
‘allemande ; il s'agirait de l’ensemble des actes par lesquels
les autorités polonaises ont appliqué la réforme agraire, et ce
serait l’incompatibilité de l'attitude résultant de cet ensemble
avec le Traité du 28 juin 1919 que la Cour aurait à
constater. Si tel était l’objet de la demande contenue dans
la requête du Gouvernement allemand, on s’expliquerait fort
bien que l’on demandât, à titre de mesure conservatoire, la
suspension de l'application de la réforme agraire aux ressor-
tissants polonais de race allemande, en général.

Je suis disposé à croire que tel est vraiment le sens de la
requête; et cela surtout parce qu’on ne peut pas comprendre
que l'on demande de constater des infractions sans dire quelles
sont les infractions qu’il y a lieu de constater : une requête ainsi
conçue serait d’ailleurs nulle pour cause d'incertitude absolue
sur l’objet de la demande.

Mais je dois reconnaître que la requête du Gouvernement
allemand prête à interprétation; et cela, sur un point qui
doit être absolument clair. Comme il n’est que juste que ce
Gouvernement supporte les conséquences de la rédaction peu
claire d’un document qui émane de lui, je pouvais parfaite-
ment comprendre que la Cour, pour ce motif, se refusât à
donner suite à la demande en indication de mesures conser-
vatoires. Cela, cependant, ne devait aucunement préjuger du
droit, pour le Gouvernement allemand, de présenter une
nouvelle requête indiquant, avec la clarté et la précision
nécessaires, l’objet de la demande en justice, et ensuite une
nouvelle demande en indication de mesures conservatoires
appropriées aux droits revendiqués.

(Signé) D. ANZILOTTI.

TI
